Title: Thomas W. White to James Madison, 27 February 1835
From: White, Thomas W.
To: Madison, James


                        
                            
                                My Dear Sir, 
                            
                            
                                
                                    Richmond,
                                
                                 Feb. 27, 1835.
                            
                        
                        
                        I have thought it possible that you might have by you some manuscripts which you would have no objection to
                            seeing transferred to the columns of the Literary Messenger—provided the copy could be returned to you without being
                            soiled. If you have, and will do me the kindness to forward any thing to me, I will take good care that it shall be
                            returned to free from injury.
                        Will you be kind enough to make a similar request, in my name, to your excellent Lady. Accept, my dear Sir,
                            my Best Wishes,
                        
                        
                            
                                Thomas W. White.
                            
                        
                    